DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse (US PGPUB 2013/0263106; hereinafter “Fuse”) in view of Walker (US PGPUB 2016/0378451; hereinafter “Walker”), Mishra et al. (US PGPUB 2012/0144383; hereinafter “Mishra”), Phanse et al. (US PGPUB 2015/0300689; hereinafter “Phanse”) and in view of Anderson (US Patent 9,800,517; hereinafter “Anderson”).
Claim 1: (Currently Amended)
Fuse teaches a system, comprising:
a computing device comprising a processor and a memory (Fig. 1: Information Processing Apparatus 100 comprising CPU 101 and HDD 107);
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”):
store the installer for the application in a cache location of the computing device; and execute the installer from the cache location to install the application on the computing device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).

With further regard to Claim 1, Fuse does not teach the following, however, Walker teaches:
obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise ([0089] “Process 600 may being with step 602, in which the mobile device 502 may store one or more unmanaged applications and any information associated with the unmanaged applications. In some embodiments, a user may download an unmanaged application 506 from an application distribution service or server, such as GOOGLE PLAY store or iTUNES.” [0090] “The information may also include an application bundle … example formats of application bundles may include… APK files for GOOGLE ANDROID mobile devices, MSI packages, Deb packages… and the like.”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Fig. 4: Client Device 402 storing Client Agent 404. [0058] “The client agent 404 handles primary user authentication to the enterprise, normally to Access Gateway (AG) with SSO to other gateway server components. The client agent 404 obtains policies from gateway server 406 to control the behavior of the managed applications 410 on the mobile device 402.”); and
identify, by the management agent, the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse with the memory searching process as taught by Walker since “there is a need for people to be able to generate managed applications on a user device from unmanaged applications stored on that user device” (Walker [0002]).

With further regard to Claim 1, Fuse in view of Walker does not teach the following, however, Mishra teaches:
write the hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of 
confirm the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).

With further regard to Claim 1, Fuse in view of Walker and Mishra does not teach the following, however, Phanse teaches:
execute the management agent from the location to register the computing device with the management service ([0035] “The client device 113 can execute various applications, including … a management agent 169.” [0069] “the management agent 169 can also supply the management service 119 with the device identifier 139 of the 
in an instance in which a device policy specifies an updated version of the managed application, send a request to the management service for the updated version of the managed application ([0039] “one or more policies 143 can be created for various client applications 166 installed on client devices 113 enrolled or registered with the management service 119. For example, an administrator can use the management console 123 to create a policy 143 specifying that a particular version of an application (e.g., a version with a serious security vulnerability) cannot be present on the client device 113. The policy 143 could further specify that if the specified version of the application is present on the client device 113, then the application is to be upgraded to a newer version.” [0036] “The management agent 169 can be configured to contact the management service 119 at periodic intervals and request that the management service 119 send any commands or instructions stored in the command queue 137 to the management agent 169.” [0022] “the policy 143 could specify as a remedial action that the client device 113 upgrade the client application to an authorized version.”);
receive from the management service an updated version of the installer; and execute the updated version of the installer to install the updated version of the managed application on the computing device ([0043] “the management service 119 could then add commands to perform one or more remedial actions specified in the policy 143 to the command queue 137 for the management agent 169 to perform. The management agent 169 can retrieve the commands in the command queue 137 from the management service 119 cause the specified remedial actions to be performed (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker and Mishra with the application updating based on a device policy as taught by Phanse since “As a result of the interactions of the management service 119… [and] the management agent 169… the security of client devices 113 is improved” (Phanse [0067]).

With further regard to Claim 1, Fuse in view of Walker, Mishra and Phanse does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra and Phanse with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 4: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the system of claim 1, and Fuse further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 
write a version number of the installer to the registry of the computing device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);

wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).  

Claim 6: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the system of claim 1, and Mishra further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to unpack the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value,” wherein it is well-known that a “package” is unpacked in order to install the application stored within. [0030] “an update server may organize files into components, which are in turn placed into packages, which are in turn organized by versions.” [0057] “external server 280 may store groups of files in packages…. an appropriate unit of software that can be downloaded may be identified by the mapping. In the illustrated example, that unit of software is a package.”).  


Fuse teaches a method, comprising: 
storing the installer for the application in a cache location of a client device; and executing the installer from the cache location to install the application on the client device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).

With further regard to Claim 8, Fuse does not teach the following, however, Walker teaches:
obtaining a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise ([0089] “Process 600 may being with step 602, in which the mobile device 502 may store one or more unmanaged applications and any information associated with the unmanaged applications. In some embodiments, a user may download an unmanaged application 506 from an application distribution service or server, such as GOOGLE PLAY store or iTUNES.” [0090] “The information may also include an application bundle … example formats of application bundles may include… APK files for GOOGLE ANDROID mobile devices, MSI packages, Deb packages… and the like.”);
storing a management agent in a location of the client device, the management agent configured to communicate with a management service of the network 
identifying, by the management agent, the application to the management service as a managed application installed on the client device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to access various enterprise resources 408 and services 609.” [0075] “Each managed application may have one associated client certificate, identified by a label that is defined in gateway server 406.” [0092] “information associated with all or some of the stored unmanaged applications 506 may be retrieved. The wrapping application 504 may instruct the mobile device 502 to search the memory 510 to find any unmanaged applications 506 that could be wrapped,” wherein the “memory” is the “cache”. [0094] “button 710 that may display the words ‘Wrap It.’ Thus, if a user selects the button 710, the mobile device 502 may being to generate a managed application 508 that corresponds to the selected unmanaged application 506.” [0100] “an enterprise associated with the managed application 508 (e.g., an entity that manages the managed application 508) may override any policies that may have been applied at wrap time,” wherein the “enterprise” is the “management service”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

With further regard to Claim 8, Fuse in view of Walker does not teach the following, however, Mishra teaches:
writing a hash of the installer to a registry of the client device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value for each manifest associated with the component. This hash result value may be used to subsequently identify any corruption of the manifest.” [0045] “The hash key 278 is the result of operating hash function 228 on an uncorrupted version of payload 274.”); and
confirming the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker with the registry and hash confirmation as taught by Mishra in 

With further regard to Claim 8, Fuse in view of Walker and Mishra does not teach the following, however, Phanse teaches:
executing the management agent from the location to register the client device with the management service ([0035] “The client device 113 can execute various applications, including … a management agent 169.” [0069] “the management agent 169 can also supply the management service 119 with the device identifier 139 of the client device 113 in order for the management service 119 to track individual client applications 166 installed on the client device 113.”);
in an instance in which a device policy specifies an updated version of the managed application, sending a request to the management service for the updated version of the managed application ([0039] “one or more policies 143 can be created for various client applications 166 installed on client devices 113 enrolled or registered with the management service 119. For example, an administrator can use the management console 123 to create a policy 143 specifying that a particular version of an application (e.g., a version with a serious security vulnerability) cannot be present on the client device 113. The policy 143 could further specify that if the specified version of the application is present on the client device 113, then the application is to be upgraded to a newer version.” [0036] “The management agent 169 can be configured to contact the management service 119 at periodic intervals and request that the management service 119 send any commands or instructions stored in the command queue 137 to the ;
receiving from the management service an updated version of the installer; and executing the updated version of the installer to install the updated version of the managed application on the client device ([0043] “the management service 119 could then add commands to perform one or more remedial actions specified in the policy 143 to the command queue 137 for the management agent 169 to perform. The management agent 169 can retrieve the commands in the command queue 137 from the management service 119 cause the specified remedial actions to be performed (e.g. initiate an upgrade or removal of the client application 166 through the application installer 176).” [0065] “if the policy 143 specifies that client application 166 should be updated, the management agent 169 could cause the application installer 176 to communicate with the appropriate application service (e.g., the enterprise application service 126 or the public application service 156) to download and install an appropriate version of the client application 166.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker and Mishra with the application updating based on a device policy as taught by Phanse since “As a result of the interactions of the management service 119… [and] the management agent 169… the security of client devices 113 is improved” (Phanse [0067]).


receiving a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 104 will be assigned an identification (ID) by which the compute node resource 104 can be identified or tracked, such as by the node tracker 114, or by compute node resources 102 on a virtual cloud network 106,” wherein the assignment of an “identification (ID)” is serves as a confirmation that the “compute node resource” has been registered.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra and Phanse with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 11: 

writing a version number of the installer to the registry of the client device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);
confirming the version number of the installer in response to receiving the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and
wherein identifying the application as the managed application occurs in response to confirming the version number of the nstaller ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).  

Claim 13:
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the method of claim 8, and Mishra teaches further comprising unpacking the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a 

Claim 15: (Currently Amended)
Fuse teaches a non-transitory, computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause a computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”): 
store the installer for the application in a cache location of the computing device; and execute the installer from the cache location to install the application on the computing device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).


obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise ([0089] “Process 600 may being with step 602, in which the mobile device 502 may store one or more unmanaged applications and any information associated with the unmanaged applications. In some embodiments, a user may download an unmanaged application 506 from an application distribution service or server, such as GOOGLE PLAY store or iTUNES.” [0090] “The information may also include an application bundle … example formats of application bundles may include… APK files for GOOGLE ANDROID mobile devices, MSI packages, Deb packages… and the like.”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Fig. 4: Client Device 402 storing Client Agent 404. [0058] “The client agent 404 handles primary user authentication to the enterprise, normally to Access Gateway (AG) with SSO to other gateway server components. The client agent 404 obtains policies from gateway server 406 to control the behavior of the managed applications 410 on the mobile device 402.”); and
identify, by the management agent, the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to access various enterprise resources 408 and services 609.” [0075] “Each managed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse with the memory searching process as taught by Walker since “there is a need for people to be able to generate managed applications on a user device from unmanaged applications stored on that user device” (Walker [0002]).

With further regard to Claim 15, Fuse in view of Walker does not teach the following, however, Mishra teaches:
write a hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time 
confirm the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).

With further regard to Claim 15, Fuse in view of Walker and Mishra does not teach the following, however, Phanse teaches:
execute the management agent from the location to register the computing device with the management service ([0035] “The client device 113 can execute various applications, including … a management agent 169.” [0069] “the management agent 169 can also supply the management service 119 with the device identifier 139 of the 
in an instance in which a device policy specifies an updated version of the managed application, send a request to the management service for the updated version of the managed application ([0039] “one or more policies 143 can be created for various client applications 166 installed on client devices 113 enrolled or registered with the management service 119. For example, an administrator can use the management console 123 to create a policy 143 specifying that a particular version of an application (e.g., a version with a serious security vulnerability) cannot be present on the client device 113. The policy 143 could further specify that if the specified version of the application is present on the client device 113, then the application is to be upgraded to a newer version.” [0036] “The management agent 169 can be configured to contact the management service 119 at periodic intervals and request that the management service 119 send any commands or instructions stored in the command queue 137 to the management agent 169.” [0022] “the policy 143 could specify as a remedial action that the client device 113 upgrade the client application to an authorized version.”);
receive from the management service an updated version of the installer; and execute the updated version of the installer to install the updated version of the managed application on the computing device ([0043] “the management service 119 could then add commands to perform one or more remedial actions specified in the policy 143 to the command queue 137 for the management agent 169 to perform. The management agent 169 can retrieve the commands in the command queue 137 from the management service 119 cause the specified remedial actions to be performed (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker and Mishra with the application updating based on a device policy as taught by Phanse since “As a result of the interactions of the management service 119… [and] the management agent 169… the security of client devices 113 is improved” (Phanse [0067]).

With further regard to Claim 15, Fuse in view of Walker, Mishra and Phanse does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker, Mishra and Phanse with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 18: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Fuse further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 
write a version number of the installer to the registry of the computing device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” 
confirm the version number of the installer in response to receipt of the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and 
wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).   

Claim 20:
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Mishra further teaches wherein the machine- readable instructions, when executed by the processor, further cause the computing device to unpack the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value,” wherein it is well-known that a “package” is unpacked in order to install the application stored within. [0030] “an update server may organize files into components, which are in turn placed into packages, which are in turn organized by versions.” [0057] “external server 280 may store groups of files in packages…. an 

Claim 21: (New)
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the system of claim 1, and Walker further teaches where the search of the cache comprises a search of the cache for the installer ([0004] “storing, by a mobile device in a memory of the mobile device, one or more unmanaged applications each comprising a corresponding application bundle,” wherein the “memory” is the “cache”. [0092] “The wrapping application 504 may instruct the mobile device 502 to search the memory 510 to find any unmanaged applications 506 that could be wrapped.” [0086] “the mobile device 502 may use the wrapping application 504 to generate a managed application 508 from an unmanaged application 506.” [0087] “any processing and/or modification of the unmanaged application 506 to generate a managed application 508 may occur on the mobile device 502, and any subsequent storing and/or installing of the generated managed application 508 may also occur on the mobile device 502,” wherein Walker it is clear from disclosure of Walker that the memory, i.e. cache, is searched for “unmanaged application” bundles, i.e. application installers, so that they may be converted to “managed applications”, via wrapping, and subsequently installed.).

Claim 22: (New)
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the method of claim 8, and Walker further teaches wherein the search of the cache comprises a 

Claim 23: (New)
Fuse in view of Walker, Mishra, Phanse and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Walker further teaches wherein the search of the cache comprises a search of the cache for the installer ([0004] “storing, by a mobile device in a memory of the mobile device, one or more unmanaged applications each comprising a corresponding application bundle,” wherein the “memory” is the “cache”. [0092] “The wrapping application 504 may instruct the mobile device 502 to search the memory 510 to find any unmanaged applications 506 that could be wrapped.” [0086] “the mobile device 502 may use the wrapping application 504 .

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Phanse and Anderson as applied to Claims 1, 8 and 15 above, and further in view of Hung et al. (US PGPUB 2015/0222637; hereinafter “Hung”).
Claim 3:
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 1 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Hung teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the management agent execution in an instance of a logon event as taught by Hung in order to “facilitate implementation of a ‘virtual workspace’ to provide isolation between a personal and enterprise environment” (Hung [0031]).

Claim 10:
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 8 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Hung teaches:
wherein the management agent is executed in an instance in which a first logon event for the client device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the management agent 

Claim 17:
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 15 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Hung teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the management agent execution in an instance of a logon event as taught by Hung in order to “facilitate implementation of a ‘virtual workspace’ to provide isolation between a personal and enterprise environment” (Hung [0031]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Phanse and Anderson as applied to Claims 1 and 15 above, and further in view of Jianu et al. (US PGPUB 2015/0193215; hereinafter “Jianu”).
Claim 5: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 1 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Jianu teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least 
write a size in bytes of the installer to the registry of the computing device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would alter the information in the manifest and potentially cause malicious code to be installed on the target system 206” (Jianu [0045]).

Claim 19: 

wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least write a size in bytes of the installer to the registry of the computing device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would alter the information in the manifest and potentially cause malicious code to be installed on the target system 206” (Jianu [0045]).
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Phanse and Anderson as applied to Claims 6 and 13 above, and further in view of Deasy et al. (US PGPUB 2013/0130651; hereinafter “Deasy”).
Claim 7: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 6 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Deasy teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 14: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 13 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Deasy teaches:
wherein the package file is a version of a provisioning package file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon installation of mobile application package 410, in step 510, the user launches provisioning tool 420 of mobile application package 410. In one embodiment, provisioning tool 420 provides a user interface to the user to input information into 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Phanse and Anderson as applied to Claim 8 above, and further in view of Jianu and in view of Teal et al. (US Patent 8,950,007; hereinafter “Teal”).
Claim 12: 
Fuse in view of Walker, Mishra, Phanse and Anderson teaches all the limitations of claim 8 as described above. Fuse in view of Walker, Mishra, Phanse and Anderson does not teach the following, however, Jianu teaches further comprising: 
writing a size of the installer to the registry of the client device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Phanse and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the 

With further regard to Claim 12, Fuse in view of Walker, Mishra, Phanse, Anderson and Jianu does not teach the following, however, Teal teaches further comprising: 
 confirming the size of the installer in response to receiving the registration confirmation; and wherein identifying the application as the managed application occurs in response to confirming the size of the installer (Col. 2 Ln. 57: “FIG. 10 illustrates a three-tiered console/manager/client architecture provided in accord with some implementations.” Col. 20 Ln. 53: “Upon an attempt to execute … installer 601, security infrastructure 600 employs (602) one or more interposition techniques to detect the attempt and to thereby facilitate identification of the particular code image to be executed. In the illustrated example, a 3-tuple [host/engine, hash, size] of elements available or ascertainable from the execution context of the interposed upon file system operation is compared against corresponding fields of an allow-type entry from whitelist 605.” Col. 22 Ln. 52: “code image 771 is executed based on allow-execute (X) protection attributes associated with the code image itself … Entry 606 of whitelist 605 is consulted in furtherance of allowed check 609 … in connection with an interposed upon (781) attempt at 702 to load a script, installer package or other source … with confirmed hash and size attributes.”).  


Response to Arguments
Applicant's arguments, see the Remarks filed January 4, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-8, 10-15 and 17-23 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194